Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Receipt is acknowledged of the Preliminary Amendment filed on March 23, 2020, which canceled claims 13 and 19 and amended claims 3, 5, 7, 9, 11, 12, 14, 17, 18 and 20-23. It noted that the Amendment as filed is not consistent with the requirements under CFR 1.121. 
CFR 1.121(c) states that each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
Here, Applicant’s Amendment letter states that claims 23-27 were canceled but that claim 23 is also currently being amended. Additionally, the Amendment letter indicates that claim 28 is currently being amended, but the claim set does not contain claims 24-28. Clarification is requested. Unless otherwise indicated, claims 1-12, 14-18, 20-23 and 28 will be considered to be pending for the purposes of compact prosecution.
As regards claim 28, since the Preliminary Amendment filed on March 23, 2020 states that it was amended, claim 28 is being interpreted herein to be a method claim consistent with the Amendment made to claim 23, and will be interpreted as such for purposes of the restriction since the Amendment 

Priority
The instant application is a 35 U.S.C. § 371 National Stage filing of PCT/CN2018/107101, filed September 21, 2018, and claims the benefit of PCT/CN2017/103197, filed September 25, 2017.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-12, 14-18 and 20-22, drawn to compositions, comprising an immunoconjugate and a cytotoxic agent, wherein: said immunoconjugate comprises:
1) one or more interleukins, and
2) an Fc domain consisting of a first Fc subunit and a second Fc subunit,
wherein said first Fc subunit associates with said second Fc subunit to form a dimer, and wherein one or more interleukins are fused to said Fc domain, and
wherein said cytotoxic agent is capable of inducing immunogenic cell death.
Group II, claims 23 and 28, drawn to a method of treating cancer in a subject in need thereof, comprising administrating an immunoconjugate in combination with a cytotoxic therapy, wherein said immunoconjugate is as defined in claim 1, and said cytotoxic therapy is capable of inducing immunogenic cell death.

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are the 15 sets of modifications to the first and second Fc subunit pairs set forth as alternates in the Markush group of claim 20, and the different cytotoxic agents of claim 22.
Applicant is required, in reply to this action, to elect a single disclosed set of modifications to the first Fc subunit paired with the second Fc subunit (1 of the 15 listed in claim 20); and a single disclosed species of cytotoxic agent, from claim 22, to which the claims shall be restricted if no generic claim is finally held to be allowable.
The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claim 1 is generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The common technical feature of Groups I and II is a composition comprising an immunoconjugate and a cytotoxic agent, wherein said immunoconjugate comprises 1) one or more interleukins, and 2) an Fc domain consisting of a first Fc subunit and a second Fc subunit, wherein said first Fc subunit associates with said second Fc subunit to form a dimer, wherein said one or more 
Groups I-II and the species of claims 20 and 22 lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising an immunoconjugate and a cytotoxic agent as described above, this technical feature is not a special technical feature because it does not make a contribution over the prior art in view of WO/2015103928 (hereinafter “Qu et al.”) (ISR D1 and current PTO-892, machine translation to English).
Qu et al. discloses an interleukin-15 (IL -15) heterologous dimer protein, comprising protein (I) and protein (Pi). Protein (I) is formed by an IL-15 or a variant thereof and a first Fc variable group. Protein (Pi) is a second Fc variant or is composed of IL-15 or a variant thereof and a second Fc variable group. Together, protein (I) and protein (Pi) form a stable heterologous dimer protein by the interaction between the first Fc variant and the second Fc variant (p. 4, para. [0004]-[0008]). Qu et al. discloses that the heterodimeric protein may be administered in combination with a cytotoxic agent, such as temozolomide, doxorubicin, paclitaxel, cisplatin, carboplatin, dacarbazine, topotecan, irinotecan, gemcitabine or bevacizone for the treatment of cancer (p. 5, para. [0035]). Thus, the technical feature of a composition comprising an immunoconjugate and a cytotoxic agent, wherein said immunoconjugate comprises 1) one or more interleukins, and 2) an Fc domain consisting of a first Fc subunit and a second Fc subunit, wherein said first Fc subunit associates with said second Fc subunit to form a dimer, wherein said one or more interleukins are fused to said Fc domain, and wherein said cytotoxic agent is capable of inducing immunogenic cell death, is not a special technical feature because Qu et al. anticipates this technical feature.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA F NELLESEN whose telephone number is (571) 270-7351. The examiner can normally be reached on Monday-Friday 8:30 a.m. – 5:30 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/GINA F NELLESEN/Examiner, Art Unit 1647                                                                                                                     

/SCARLETT Y GOON/QAS, Art Unit 1600